DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the instant application is directed to a device, a system and a method for monitoring flaring activities on a drill ship, comprising: a plurality of devices located on the drill ship and in wireless communication with each other on the drill ship each of the devices comprising: a resistive temperature detector; a communication device; and a remote system, wherein the remote system is operable to record a start time, a duration , and an end time of the flaring activity, and is operable to classify the flaring activity into one of a plurality of categories based on a source of flaring activity. The closes prior arts, Javis et al. (Pub # US 2020/0318473 A1), Robideaux et al. (Pub # US 2016/0223336 A1), and Poitzsch (Pub # US 2014/0231142 A1). Javis et al. disclose apparatus for use in sensing temperature along a wellbore, comprising: tubing comprising at least 6 temperature sensor modules provided at locations along the inside of the tubing, each temperature sensor module comprising a temperature sensor comprising a crystal oscillator having an electrical oscillation frequency that varies with temperature; the tubing having an external diameter of less than 14 mm at the location of at least 6 temperature sensor modules. Robideaux et al. disclose techniques for providing instructions to an operator of a sea vessel via a computing device are described, wherein the computing device can request, from another computing device, instructions regarding one or more of an intended course and action plan for the sea vessel, which can include at least one navigational instruction and/or deployment instruction. Poitzsch discloses a drill bit includes a plurality of blades, wherein the blades provide a plurality of cutting elements or teeth arranged on a leading face of the blade and at least one temperature sensor is provided adjacent at least one of the teeth of at least one blade to sense a local temperature of the blade adjacent that tooth; multiple temperature sensors may be provided adjacent different teeth of a blade or adjacent the teeth of at least two blades, or adjacent multiple teeth of multiple blades; information obtained by the temperature sensing elements is used to provide information regarding at least one of the drill bit, the drilling environment and the formation. The references either singularly or in combination fail to anticipate or render the above limitation obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK K WANG whose telephone number is (571)272-1938. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK K WANG/Primary Examiner, Art Unit 2687